               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAWN HAMPTON,                           :   CIVIL NO. 1:15-CV-898
                                         :
             Plaintiff                   :   (Chief Judge Conner)
                                         :
      v.                                 :
                                         :
JOHN E. WETZEL, et al.,                  :
                                         :
             Defendants                  :

                                      ORDER

      AND NOW, this 14th day of February, 2019, upon consideration of the motion

(Doc. 63) for summary judgment, and for the reasons set forth in the court’s

memorandum of the same date, it is hereby ORDERED that:

      1.     The motion (Doc. 63) for summary judgment filed by defendants
             Wetzel, Glunt, Eby, and Young is GRANTED. The Clerk of Court is
             directed to ENTER judgment in favor of defendants John Wetzel,
             Steven Glunt, Ryan Eby, and Deborah Young.

      2.     In accordance with the court’s order dated September 5, 2017 (Doc.
             50), the Clerk of Court is directed to ENTER judgment in favor of
             defendants Kristin Bernard and Julie Koltay.

      3.     The Clerk of Court is further directed to CLOSE this action.

      4.     Any appeal from this order is DEEMED frivolous and not in good faith.
             See 28 U.S.C. § 1915(a)(3).




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
